IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

NEIL J. SAMUELS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4600

ROBERT LEON TANKEL and
KINGDOM MANAGEMENT
INC.,

     Respondents.
___________________________/


Opinion filed January 23, 2015.

Petition for Writ of Certiorari - Original Jurisdiction.

Neil J. Samuels, pro se, Petitioner.

Robert L. Tankel of Robert L. Tankel, P.A., Dunedin; Robert Rivas of Sachs Sax
Caplan, P.L., Tallahassee, for Respondent.




PER CURIAM.

      Neil Samuels petitions the court for certiorari review of an order of the circuit

court rendered in its appellate capacity. That order dismissed Samuels’ appeal in a
foreclosure matter.    Although petitioner argues at length that the underlying

foreclosure proceeding in the county court was flawed in several respects, the circuit

court did not reach the merits of those arguments. Instead, it concluded that it lacked

jurisdiction to entertain the appeal because Samuels’ notice of appeal was not filed

in a timely fashion.

      We conclude that Samuels has failed to demonstrate any error in the circuit

court’s conclusion that it did not possess jurisdiction to entertain the merits of his

appeal. See Fla. R. App. P. 9.110(b) and 9.130(b) (requiring that an appellate court’s

jurisdiction be invoked by filing a notice of appeal within 30 days of rendition of the

appealable order for which review is sought). Because the circuit court’s ruling

therefore does not amount to a violation of clearly established principles of law, we

are compelled to deny his request for certiorari review. See Allstate Ins. Co. v.

Kaklamanos, 843 So. 2d 885 (Fla. 2003).

      Accordingly, the petition for writ of certiorari is DENIED.

ROBERTS, RAY, and MAKAR, JJ., CONCUR.




                                          2